Citation Nr: 0320290	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C. § 1151 for increased disability of the left eye due 
to Department of Veterans Affairs treatment in February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953 and from January 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In September 2000, the case was remanded to the RO 
for further action.  The case has been returned to the Board 
for further consideration.

The veteran has been determined to be incompetent for VA 
benefit purposes.  The appellant, the veteran's spouse, has 
been named the fiduciary for the veteran.

The veteran and his spouse presented hearing testimony before 
the undersigned at a videoconference hearing in July 2000.  A 
transcript of the hearing testimony has been associated with 
the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The loss of the left eye was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
instance of fault on the part of VA.  

3.  The loss of the left eye was a foreseeable event.  


CONCLUSION OF LAW

Increased disability of the left eye was not incurred due to 
VA treatment in February 1999.  38 U.S.C.A. §§ 1151, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and veteran claim, in essence, that VA 
treatment has caused additional disability of his left eye.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and:
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was; 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or; (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002). 

As an initial matter, it is noted that 38 U.S.C. § 1151 was 
amended effective October 1, 1997.  In essence, this 
amendment required that to establish entitlement to benefits 
under 38 U.S.C. § 1151, there must be carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of the VA in causing 
additional disability or death.  The prior provisions of 
38 U.S.C. § 1151 did not contain such a fault requirement.  
The appellant's claim was received in March 1999.  Therefore, 
the amended provisions of 38 U.S.C. § 1151 are applicable to 
this claim.  

In January 1999, the veteran was noted with neovascular 
glaucoma of the left eye.  On February 2, 1999, he underwent 
surgery at a VA medical facility for a Baerveldt [implant] 
with tutoplast of the left eye.  The operative report notes 
the procedure was conducted after informed consent was 
obtained.  On the first and fifth days after the surgery, the 
veteran showed good anatomic results.  The record shows that 
he was seen at a VA outpatient clinic on February 11, 1999, 
where he was assessed with endopthalmitis.  He was 
transferred by ambulance to a VA medical center where he was 
hospitalized.  He was treated with antibiotics and the 
Baerveldt seton was removed.  The operative report and the 
hospital summary both note that the sutures were intact and 
there were no signs of purulence or infection in the area of 
the surgery.  Later during the hospitalization he underwent 
enucleation/evisceration of the left eye.  

A VA medical opinion based on a review of the medical records 
was obtained in December 2002.  The reviewer indicated that 
veteran had neovascular glaucoma which is a blinding disease 
and that the evisceration was a continuance of the natural 
progress of the disease process and its treatment.  The 
reviewer noted that the veteran was treated appropriately 
with placement of the Baerveldt implant and that the surgery 
went well.  The reviewer further commented that it was not 
until nine days after the surgery that the veteran presented 
with a known complication of ocular surgery which was 
endopthalmitis which led to the demise of the left eye.  The 
reviewer opined that the unfortunate cascade of events was 
the natural progress of the disease and complications of the 
surgery, and that the complications were not in the control 
of the surgeon and were the unfortunate case of risk of all 
intraocular surgery.   

The medical evidence of record shows that the veteran had 
neovascular glaucoma of the left eye, he had VA surgery on 
the left eye for this condition in February 1999, and nine 
days after the surgery presented with endopthalmitis which 
led to loss of the eye.  The medical evidence does not show 
that the veteran had endopthalmitis on the first and fifth 
days following the surgery, and at the time of the removal of 
the Baerveldt seton or implant, there were no signs of 
purulence or infection in the area of the surgery.  
Additionally, on the first and fifth days following the 
surgery there were good anatomical results.  The December 
2002 VA medical opinion does show that the loss of the left 
eye was due to complications of the surgery and the natural 
progress of the disease.  However, the opinion also notes 
that the veteran was treated appropriately, the surgery went 
well, and the complications were not in control of the 
surgeon.  Therefore, the loss of the left eye was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instance of fault on the part of VA.  
38 U.S.C.A. § 1151(a)(1)(A) (West 2002). 

The veteran has indicated that after the surgery he had eye 
pain and called VA complaining of pain.  He indicated that if 
he had been seen sooner that perhaps he would still have his 
left eyesight.  However, the hospital discharge summary shows 
the veteran was seen on the fifth day after the surgery and 
showed good anatomic results.  No abnormalities were noted.  
The veteran's assertion that he should have been seen sooner 
when he complained of the pain and thus would still have his 
eyesight is speculation.  As a lay person, the veteran's 
speculation is not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted, the loss of the 
left eye was not due to carelessness, negligence, lack of 
proper skill, error in judgment, or other instance of fault 
on the part of VA.  38 U.S.C.A. § 1151(a)(1)(A) (West 2002). 

The operation report for the February 2, 1999, surgery notes 
that informed consent [agreement to allow something to happen 
based on disclosure of facts needed to make the decision, 
i.e. knowledge of risks involved and alternatives, Black's 
Law Dictionary 779 (6th ed. 1990)] was obtained prior to the 
procedure.  The December 2002 VA opinion indicated that after 
the surgery the veteran presented with a known complication 
of ocular surgery which was endopthalmitis.  The opinion 
further indicates that the complications of the surgery were 
the unfortunate case of risk of all intraocular surgery.  The 
veteran testified before the undersigned that the doctors did 
not tell him that there might be some problems with the 
surgery but only that he would see better after the surgery.  
However, the operative report specifically shows that 
informed consent was obtained.  Since informed consent was 
obtained prior to the surgery and the endopthalmitis which 
led to the loss of the left eye was a known complication of 
the surgery, the loss of the left eye was a foreseeable event 
due to the surgery.  38 U.S.C.A. § 1151(a)(1)(B) (West 2002).

The loss of the left eye was not due to carelessness, 
negligence, lack of proper skin, error in judgment, or other 
instance of fault on the part of VA.  The loss of the left 
eye was a foreseeable event.  Accordingly, the preponderance 
of the evidence is against the claim for entitlement to 
disability benefits under the provisions of 38 U.S.C. § 1151 
for increased disability of the left eye due to VA treatment 
in February 1999.  38 U.S.C.A. § 1151(a)(1) (West 2002). 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the appellant was informed 
of the requirements for a grant of the benefit sought in the 
September 2000 Board remand.  The December 1999 statement of 
the case and the January 2003 supplemental statement of the 
case provided the appellant with a summary of the evidence in 
the record used for the determination.  In a September 2002 
VA letter, the appellant was advised of the VCAA, the 
evidence necessary to substantiate the claim, the kind of 
evidence she was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  The veteran has indicated 
that all treatment was at VA facilities and records of that 
treatment have been obtained.  A VA medical opinion necessary 
to decide the claim has been obtained.  The appellant has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C. § 1151 for increased disability of the left eye due 
to Department of Veterans Affairs treatment in February 1999 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

